NOT FOR PUBLICATION

                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY




IN RE LIQUID ALUMINUM SULFATE                                    Civil Action No.: I 6-md-2687 (JLL)
ANTITRUST LITIGATION

                                                                               OPINION
 This Document Retcttes to. Civ. Action Nos. 18-
 978], 18-3440, 18-11027, and 18-923]




LINARES, Chief District Judge.

        This matter comes before the Court by way of several motions to dismiss by various

Defendants in differing underlying actions. These motions are as follows:

            •    Defendant USALCO, LLC (“USALCO”) moves to dismiss the City of Akron

                 (“Akron”)’s Complaint filed in Civil Action Number 18-9781 pursuant to federal

                 Rule of Civil Procedure 12(b)(6). (ECF No. 1100).’

            •    Defendants Brenntag I\4id-South, Inc., Brenntag Southeast, Inc., and Brenntag

                North America (collectively “Brenntag”) move to dismiss the Commissioners of

                 Public Works of the City of Charleston (d.b.a Charleston Water System) and Grand

                 Strand Water & Sewer Authority (“GSWSA”) (collectively “the Charleston

                Plaintiffs”)’s Complaint filed in Civil Action Number 18-3440 pursuant to Federal

                Rule of Civil Procedure 12(b)(6). (ECF No. 1116).

            •   Brenntag moves to dismiss the Commission of Public Works of the City of




 The ECF numbers cited to herein refer to the main consolidated docket: 16-md-2687.
               Greenville (ci. b. ci. Greenville Water) (“Greenville”)’s Comp]aint filed in Civil

               Action Number 18-11027 pursuant to Federal Rule of Civil Procedure 12(b)(6).

               (ECFNo. 1117).

               USALCO moves to dismiss the Charleston Plaintiffs. Greenville. and the

               Commission of Public Works of the City of Spartanburg, the City of Winston-

               Salem, and the South Carolina Public Service authority (ciba. Santee Cooper)

               (collectively “the Spartanburg Plaintiffs” and all together “the South Carolina

               Plaintiffs”)’s Complaints filed in Civil Action Numbers 18-3440, 18-11027, and

               18-9231 pursuant to Federal Rule of Civil Procedure 12(b)(2). (ECF No. 1143).

           •   Delta Chemical Corporation and John D. Besson (the “Delta Defendants”) move to

               dismiss the South Carolina Plaintiffs’ Complaints filed in Civil Action Numbers

               18-3440. 18-11027, and 18-9231 pursuant to Federal Rules of Civil Procedure

               12(b)(2) and 12(b)(6). (ECE Nos. 1144—46).

        All Plaintiffs named above have submitted oppositions (ECF Nos. 1101, 1118, 1147—48),

to which all Defendants named above have replied. (ECF Nos. 1104, 1120, 1149, 1152). The

Court decides this matter without oral argument pursuant to Rule 78 of the Federal Rules of Civil

Procedure. Because of the similarity of the facts in these complaints and the similarity of the

arguments set forth in the motions and oppositions, the Court will consolidate the analysis where

feasible. For the reasons set forth below, the Court denies Defendants’ motions to dismiss.




                                                2
                                                 I.     BACKGROUND2

            The Court has set forth. at length, the factual and procedural background as it pertains to

    this Multidistrict Litigation in its Opinion dated July 20, 2017.                  (ECF No. 405 at 1—24).

    Accordingly. the Court need not restate, and hereby incorporates, that factual and procedural

    background herein.        Thus, the Court will set forth only the relevant factual and procedural

background as it pertains to these specific Defendants and their motions.

            Plaintiffs brought these actions seeking to recover monetary damages and injunctive relief

    against Defendants for conspiring to suppress and eliminate competitIon in the sale and marketing

of    aluminum     sulfate   (“Alum”),   pursuant to   the Sherman Antitrust Act, 15 U.S.C.         § 1,   et seq., the

Clayton Antitrust Act. 15 U.S.C.                 12—17 & 29 U.S.C.      § 52—53, and the       laws of the State of

South Carolina and North Carolina.3 (FAC                    1: Civ. No. I —923 1, ECF No. 1 (“Spartanhurg

Compl.”)      ¶ 1).   Plaint i Ifs contend that Defendants agreed to “rig bids and allocate customers for,

and to fix. stabitizc. inflate, and maintain the price of t\lum sold to companies and municipal

authorities in the United States from January 1. 1997 through at ]east February 2011                            (FAC

¶1 1). Specifically, Plaintiffs allege that Defendants met to “discuss their respective Alum
businesses,” agreed to “stay away’ from each other’s historical customers,” submitted

“intentionally high,” or “throw away” bids, and withdrew winning bids “in cases where a bid was

inadvertently submitted.” (FAC           ¶ 4).
           Defendant John D. Besson is presently a resident of Miami Beach, Florida. (FAC                       ¶,   21).

1-le was the president of Delta Chemical and “oversaw its sale and marketing of water treatment



2
    For purposes of brevity, the Court will cite oniy to the Charleston Plaintiffs’ Amended Complaint whenever the
    Akron. Greenville. and or Spartanburg Complaints allere similar facts. Hence, this background is generally derived
    from Charleston Plaintiffs’ Amended Complaint (“FAC”), which was docketed on the consolidated docket, 16-md-
    2687. (ECF No. 839). The Court must accept the allegations therein as true at this stage of the proceedings. See
    Aiston v. Cotentrwicic’ Pin. Corp., 585 f.3d 753, 758 (3d Cir. 2009).
    Akron does not britig state law claims. (Civ. No. 18-9781, ECF No. 1 (“Akron Compl.”)).
chemicals, including Alum,” in addition to “effectuating attempts” to sell or merge Delta Chemical

with another company.       (FAQ           ¶   21).    Plaintiffs allege that Defendant John Besson ‘joined,

participated in, and benefitted from the unlawful [Alum] conspil-acy.” (fAQ                   ¶ 21).   After Delta

Chemical combined with USALCO in November 2011, Defendant John Besson became a

USALCO consultant. (FAC           ¶f 21).
         Defendant Delta Chemical is a Maryland corporation with a principal place of business in

Baltimore, Maryland. (FAC ¶ 49). Delta Chemical sold Alum throughout the United States. (FAC

¶ 49).   Plaintiffs allege that “[firom the beginning of the Conspiracy Period to the date USALCO

combined with Delta Chemical on November 17, 2011, Delta Chemical was an active participant

in, and benefitted from, the conspiracy.” (FAC              ¶ 49).   Moreover, “{a]s a result of Delta Chemical’s

combination with USALCO. Delta Chemical ceased to be a potential competitor in the sale and

marketing of Alum.”       (FAQ         ¶   49).       Plaintiffs contend that the combination “was made in

furtherance of, and intended to reinforce, the Defendants’ unlawful conspiracy                 ...   by increasing

USALCO’s market power and eliminating the possibility of competition emerging                             (FAQ   ¶
50).     Plaintiffs also argue that Defendant John Besson “profited handsomely” from the

combination of the two firms. (FAQ              ¶ 51).
         Defendant USLALCO is a Maryland corporation with a principal place of business in

Baltimore, IVlaryland. (FAC        ¶     4$). USALCO manufactures and distributes Alum throughout

North America. (FAC     ¶J 48).    After the combination of Delta Chemical and USALCO, USALCO

“assumed Delta Chemical’s rights and obligations under Delta Chemical’s then-operative Alum

supply contracts.” (FAC     ¶     49).         Thus, USALCO became the successor in interest to Delta

Chemical’s liabilities. (FAQ      ¶ 49).




                                                            4
        Brenntag Mid-South and Brenntag Southeast are wholly owned subsidiaries of Breantag

North America, which are Kentucky and North Carolina corporations with principal places of

business in Kentucky and North Carolina, respectively. (FAC ¶1154,56). Brenntag North America

is a Delaware corporation with a principal place of business in Reading, Pennsylvania. (FACI

55). Brenntag distributes Alum throughout the United States and is alleged to have participated in

the conspiracy. (FAC ¶55).

       Akron alleges that USALCO was part of a conspiracy to fix Alum prices, allocate

consumers, and reduce competition amongst the members ofthe conspiracy. (Akron Compl. ¶ 5).

In order to further and effectuate the conspiracy, Akron contends that USALCO met and

communicated in secret to exchange confidential, competitive infunnation regarding their business

with other members of the conspiracy. (Akron Compl.      ¶ 5).   Those meetings and conversations

resulted in agreements to: (1) “stay away” from each finn’s historical customers, (2) track the bid

and pricing histories of the co-conspirators fur the purposes of rigging bids, (3) actually submit

those rigged—or “throw away”—bids to intentionally lose the bid fur a coconspirator’s customer,

(4) set price ficors fur the price of Alum, (5) compensate the losing firm where one of the other

firms could not withdraw a bid that it was not supposed to win, (6) teach new employees how to

figure out how to comply with the bid rigging arrangement, and (7) sell Mum to customers at non-

competitive rates. (Akron Compl. ¶1154,56-74).

       The South Carolina Plaintiffi assert similar allegations against Defendants. For example,

they point to an example fitm March 2005, where USALCO entered into a three-year contract

with Grand Rapids, Michigan at apriceof$149.52 per ton. (FACe 185(a)). Theothertwobidders

were General Chemical and C&S Chemicals which submitted bids that were 25% and 55% higher

than USALCO’s, indicating a practice of “throw-away” bidding. (FAC 1185(a)). On top of these



                                                5
    anomalous bidding practices, a study of forty-seven United States drinking water utilities indicated

    an average 53% price increase over the preceding year from 2008 to 2009. (fAC                               ¶   99). These

    stark price jumps            can   be   seen      in Brenntag’s winning bid for a contract with GSWSA in 2009.

    (FAC   ¶ 244).      Brenntag’s bid—at $359.75 per ton of Alum—constituted a 94% increase                           in   p1-ice

    from 2007. (FAC          ¶ 244).            Plaintiffs also contend that Defendants’ bidding history with respect to

    Alum contracts       was          not “freight-logical,” becatise Defendants did not bid (or submitted higher

bids)      on   customers that were close to their production plants. which would have reduced shipping

costs. (FAC         ¶   181—84).

            “As a result of the conspiracy among Defendants,” the Plaintiffs were allegedly “forced to

pay supra-competitive prices for Alum.” (FAC                             ¶ 264).   The Charleston Plaintiffs, for example,

saw their cost for Alum quadruple over a decade rising from $95.34 per ton in 1998 to $319.10

per ton in 2011.                 (FAC       ¶    264).   Plaintiffs argue that Defendants “used non-public means of

communication            .   .    .   to eliminate competition by, intei- alict,          fixing   prices, rigging bids, and

allocating customers for Alum in the United States.”                               (FAC   ¶   271).   Moreover. Defendants

allegedly “took additional affirmative acts of concealment, including ensuring that there were few

written communications regarding their conspiracy and agreement.” (FAC                                ¶ 282).
            Accordingly, Plaintiffs assert the following contested claims: Conspiracy in Restraint of

Trade in violation of the Sherman Act against all Defendants;4 Arrangements. Contracts.

Agreements, Trusts and Combinations Adversely Affecting Competition or Price in violation of

South Carolina Code Ann.                          §   39-3-10 against all Defendants: Common Law Fraud against

Brenntag; Breach of Contract against Brenntag (by GSWSA only); and Restitution, Disgorgement,

and Unjust Enrichment against the Delta Defendants.5


‘
    This is the oniy count Akron asserts in its Complaint.
    This claim is not beinr brought by the Spartanburg P]aintifEs.

                                                                     6
          Defendants now seek to dismiss Plaintiffs’ complaints for lack of personal jurisdiction

pursuant to Federal Rule of Civil Procedure 12(b)(2) and for failure to state a claim           upon   which

relief can be granted under Federal Rules of Civil Procedure 12(b)(6).

                                        II.    LEGAL STANDARD

A. 12(b)(2) Motion to Dismiss for Lack         of   Personal Jurisdiction

         In a multi—district litigation such as this, the “transferee court         can   exercise personal

jurisdiction to the same extent that the transferor court could.” In re Auto. Re/Inishing Paint

Antitrust Litig., 35$ F.3d 28$, 297 n.1 1 (3d Cir. 2004).          In this case, that would be the District

Court for the District of South Carolina.

         Once a defendant files a motion to dismiss for lack of personal jurisdiction           pursuant to

Federal Rule of Civil Procedure 12(b)(2). the burden shifts to the plaintiff to prove that jurisdiction

exists. In re Celotex Coip., 124 F.3d 619, 62$ (4th Cir. 1997). Where, as here, there is no

evidentiary hearing, a plaintiff need only establish a     prima   facie case of personal jurisdiction and

the court must   construe   the facts and draw inferences in favor of the plaintiff Id.

         A federal court sitting in South Carolina has jurisdiction over parties to the extent provided

under   South Carolina state law. Gracious Living Corp. v. Colucci & Ga/la/icr, PC, 21 6 F. $upp.

3d 662, 667 (D.S.C. 2016). “South Carolina’s long-arm statute extends to the outer limits allowed

by the Due Process Clause.” Id. A district court sitting in South Carolina may therefore exercise

personal jurisdiction over a non—resident defendant if the defendant has “certain minimum contacts

[with South Carolina] such that the suit does not offend ‘traditional notions of fair play and

substantial justice.” Id. (quoting hit ‘1 Shoe Co. v. Washington, 326 U.S. 3 10, 320 (1945)).

        A coctrt’s personal jurisdiction ov.er a non-resident defendant is either specific or general.

ESAB Gip. v. Centricut, Inc. 126 F.3d 617, 623—24 (4th Cir. 1997). General jurisdiction results



                                                      7
from systematic and continuous contact between a non-resident defendant and the forum state.

HelicopterosNacionales de Colombia, S.A. n Flail, 466 U.S. 408,414 & nn. 8—9 (1984).6 Specific

jurisdiction over a defendant exists where the suit is related to the defendants conduct in the forum.

Id.

         The Fourth Circuit has established a three-part test for specific jurisdiction: first, the

defendant must have purposefiuly availed itselfofthe privilege ofconducting activities within the

forum; second, the plaintiff’s claims must arise out of those activities related to the forum; and

third, the exercise ofjurisdiction must be “constitutionally reasonable.” Christian Sci. Bd. qfDirs.

ofFirst Qu,rch qfC’hrist, Scientist i Nolan, 259 F.3d 209,216(4th Gt 2001).

B. Rule 12(b)(6) Motion to Dismiss for Failure to State a Claim

         To withstand a motion to dismiss for failure to state a claim, a “complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 672 (2009) (quoting Beil AtL Corp. v. Twvmbly, 550 U.S. 544,

570(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. at 678 (citing lSvombly, 550 U.S. at 556). “The plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted unlawfiilly.”

Id. (quoting Tnvmbly, 550 U.S. at 556).

         To determine the sufficiency of a complaint under Twombly and Iqbal in the Third Circuit

the Court must take three steps. “First, it must ‘tak[e] note of the elements [the] plaintiff must

plead to state a claim.’ Second, it should identify allegations that, ‘because they are no more than

conclusions, are not entitled to the assumption of truth.’ Finally, ‘[w]hen there are well-pleaded


6Plaindffs ate not asserting general jurisdiction, so the Court will not go into detail regarding that legal standard.

                                                            8
factual allegations, a court should assume their veracity and then determine whether they plausibly

give rise to an entitlement for relief.” Conncth’   1’.   Lane Consti. Coip., 809 F.3d 780. 787 (3d Cir.

2016) (quoting Iqbal, 556 U.S. at 675, 679) (citations omitted). “In deciding a Rule I 2(b)(6)

motion, a court must consider only the complaint, exhibits attached to the complaint, matters of

public record, as well as undisputeclly authentic documents if the complainant’s claims are based

upon these documents.” Mavc’r v. Belleliick. 605 f.3c1 223. 230 (3d Cir. 2010). The Court can

review the record of prior actions between the parties and take judicial notice of the same in

considering a motion to dismiss. See Toscctno       i.    Conn. Gen. L/fe         Ins.   Co.. 288 F. App’x 36, 38

(3d Cir. 2008).

                                          111.      ANALYSIS

A. Personal Jurisdiction

       USALCO and the Delta Defendants move to dismiss the South Carolina Plaintiffs’

complaints for lack of personal jurisdiction pursuant to Rule 12(b)(2).

       i.   USALCO

       USALCO argues that this Court lacks personal jurisdiction over it because the South

Carolina Plaintiffs’ complaints “are devoid of any         .   .   .   factual allegations sufficient to establish

personal jurisdiction” and instead “make two sweeping, generalized, bare and conclusory

allegations that they fail to back up with supporting facts.” (ECF No. 1143-2 at 7—8). USALCO

contends that the South Carolina Plaintiffs have failed to establish jurisdiction by lumping all

Defendants together in their allegations. and that the allegations specific to USALCO are vague

and conclusory. (ECF No. 1143-2 at 8). The South Carolina Plaintiffs respond that USALCO is

subject to personal jurisdiction on three grounds: (1) under the national contacts doctrine




                                                    9
applicable in federal antitrust actions, (2) as a co—conspirator in the Alum     conspiracy,   and (3) under

the doctrine of pendant personal jurisdiction for the state law claims. (ECf No. 1147 at 5—6).

        The South Carolina Plaintiffs are correct that personal jurisdiction in federal antitrust

lawsuits is assessed under the national contacts doctrine, which bases personal jurisdiction on a

defendant’s aggregate contacts with the United States where the relevant statcite authorizes

nationwide service of process. See e.g., ESAB Gip., 126 F.3d at 626—27 (applying the national

contacts doctrine to a RICO suit, where Congress has authorized nationwide service of process);

see also In re Auto. Refinishing Faint Antitrust Litig., 358 F.3d at 299 (“We hold that personal

jurisdiction in federal antitrust litigation is assessed on the basis of a defendant’s aggregate

contacts with the United States as a whole.”). This means that personal jurisdiction must comply

with the due process requirements of the Fifth Amendment, which requires only that the South

Carolina Plaintiffs show that USALCO had minimum contacts with the United States as a whole.

ESAB Gip., 126 F.3d at 626—27. The South Carolina Plaintiffs allege that USALCO is a Maryland

corporation, with a principal place of business in Maryland, that manufactctred. distributed and

sold Alum throughout the United States from Janctary 1, 1997 through at least February 2011.

(FAC ¶ 4$). Plaintiffs also allege that USALCO has rnanLtfacturing facilities in Indiana, Louisiana,

Maryland, and Ohio.        (FAC    ¶   I, 4$).    Such contacts are sufficient to establish personal

jurisdiction.7 See In re Celotex Coip., 124 F.3d at 630 (holding that there is “no doubt” that a

Delaware corpol-ation with a principal place of business in New York has sufficient contacts with

the United States so as not to offend the Due Process Clause of the Fifth Amendment). With




 The Court need not analyze service of process and venue, as USALCO waived service of process, (FCF No. 804),
 and it does not challenge venue.

                                                     10
respect to the state law antitrust claims, this Court has pendant jurisdiction over those claims, as

those claims arise out of the “same nucleus of operative fact.” ESAB                   Gip.,   126 F.3d at 628.8

            ii.    The Deitci De/ndants

            The Delta Defendants make the same arguments regarding lack of persona] jurisdiction as

USALCO. and the South Carolina Plaintiffs respond in the same manner with one exception:

individual defendant John Besson. (ECF Nos. 1144-1 at 17—20: 1145-1 at 17—20; 1146-1 at 17—

20; 1148 at 16—22). The South Carolina Plaintiffs allege that Delta Chemical is a Maryland

Corporation, with a principal place of business in Maryland and that throughout the injury period,

Delta Chemical sold Alum across the United States. (FAC                    ¶ 49).   For the same reasons that these

allegations established personal jurisdiction over USALCO. they establish personal jurisdiction

over Delta Chemical for both the federal and state antitrust claims.

           As to John Besson, the Delta Defendants argue that he is not subject to personal jurisdiction

as an officer of Delta Chemical. (ECF No. 1144-1 at 19). Personal jurisdiction over an officer of

a defendant corporation is established where there is a “showing of direct, personal involvement

by the corporate officer in some decision or action which is causally related to the plaintiffs

injciry.” Magic Toyota, inc. v. Se. Tootct Distribs., Inc., 784 F. Supp. 306, 315 (D.S.C. 1992)

(quoting Escttde Cruz v. Ortho Pharm. Coip., 619 F.2d 902, 907 (1st Cir. 1980)). This Court has

already found that John Besson participated in the conspiracy, (ECF No. 1030 at 10, 12), and as

such there has been a showing of Besson’s direct and personal involvement that was causally

related to the plaintiffs injury.




8
    USALCO also moves in the alternative for a more definite statement concerning the pleading of certain facts related
    to the Court’s personal jurisdiction analysis. (ECF No. 1143-2 at 12- 14). As the Court finds that the South Carolina
    Plaintiffs have established personal jurisdiction without relying on those facts. USALCOs motion for a more
    definite statement is denied as moot.

                                                            11
B. Failure to State a Claim

           For the following reasons, Defendants’ motions to dismiss Plaintiffs’ complaints are

denied.

      1.       Conspiracy in Restrcunt o/ Trctde in Violc’tion of tile Sherincin Act

           To survive a motion to dismiss. Plaintiffs must prove two essential elements for a claim of

conspiracy in restraint of trade in violation of the Sherman Act. Plaintiffs must show that (1) a

contract, combination, or conspiracy existed and that (2) such contract, combination, or conspiracy

“imposed an unreasonable restraint on trade.” In re Ins. Brokerage Antitrust Litig.. 61 $ F.3d 300,

315 (3d Cir. 2010) (quoting Toledo Mack Sales & Sen., Inc.          i.   Mack Trucks, Inc.. 530 F.3d 204.

218 (3d Cir. 200$)).

           Preliminarily, this Court has already found that, at least at the pleading stage, a conspiracy

existed. (ECF No. 405 at 45—65). In addition to the specific examples ofal]egecl bid-rigging and

collusive behavior detailed above, Plaintiffs allege that Defendants conspired to              SUfC5S   and

eliminate competition in the sale and marketing of Alum. (FAC ¶ 1). Specifically, Plaintiffs allege

that Defendants agreed to “rig bids and allocate customers for, and to fix, stabilize, inflate, and

maintain the price of Alum sold to companies and municipal authorities in the United States from

January 1, 1997 through at least February 201 1              (FAC   ¶    I). Furthermore, Plaintiffs allege

Defendants met to “discuss their respective Alum businesses,” agreed to “‘stay away’ from each

other’s historical customers,” submitted “intentionally high,” or “throw away” bids, and withdrew

winning bids “in cases where a bid was inadvertently submitted.” (FAC              ¶ 4).   These allegations

are sufficient to support a prima facie claim that Defendants engaged in a conspiracy which

imposed an unreasonable restraint on the trade of Alum in violation of the Sherman Act. Hence,

the claim must survive Defendants’ motions to dismiss.



                                                     12
         As to USALCO’s argument that they have been improperly lumped together with other

Dthndants in the Akron Complaint, that argument fails. “If ‘inferences can be fairly drawn from

the behavior of the alleged conspirators’ which indicate that they participated in the conspiracy,

the Court should construe the Complaint ‘liberally in the plaintiffi’ favor’ at the motion to dismiss

stage and allow the case to proceed. In re Eke. Carbon Prods. Antitrusi Lifig., 333 F. Supp. 2d

303, 312 (D.NJ. 2004) (quoting Jung i Assoc. ofAm. Med. Colleges, 300 F. Supp. 2d 119, 157—

58) (D.D.C. 2004)). Given the Court’s preliminary findings about the existence of a conspiracy,

(ECF No. 405 at 4545), Akron’s Complaint sufficiently ties USALCO to that wide-ranging

conspiracy in that it alleges that USALCO manufactures and sells Alum in a market that is

conducive to collusion and that has seen guilty pleas from other participants in that same market

who an involved in this litigation, (Akron Compl. ¶ 3—4,8—9,27,44—55).

         Brenntag also makes a statute of limitations argument as well as one it claims is unique to

its position as a distributor ofAlum rather than a manufacturer. First, it argues that the Charleston

Plaintiffs and Greenville’s claims are barred by the Sherman Act’s ibur-year statute of limitations.

(ECF No. 1116-1 at l0—l3). Second, Brenntag argues that ft had no rational economic incentive

to participate in the conspiracy, and even if it did, its conduct complied with federal law. (ECF

No. 1116-1 at 14—19).

         The Sherman Act’s statute of limitations would apply unless the Charleston Plaintifib and

Greenville have sufficiently pled fraudulent concealment. In re Eke. Carbon Prods., 333 F. Supp.

2d at 315. For fraudulent concealment to toll the statute of limitations, a plaintiff must plead “(I)

wrongfiil concealment by the party raising the statute of limitations defense, resulting in (2)


91t also argues that the Charleston Plaintiffs and Greenville’s state anfinst claims am time-barred under that statute’s
  three-year statute of limitations. (ECF No. 1116-1 at 13 14). For the same reasons that this Court finds that the
  Charleston Plaintim and Greenville’s federal antitrust claims are not time-barred. their state antitrust claims are not
 thbanei
                                                           13
plaintiffs failure to discover the operative facts forming the basis of his cause of action during the

limitations period (3) despite the exercise of due diligence.” Dewey v. Volksiictgen AG, 55$ F.

Supp. 2d 505. 523 (D.N.J. 200$).

        The Court is satisfied that the Charleston Plaintiffs and Greenville have adequately pled

fraudulent concealment. first, the Court has already found that the conspiracy was self-concealing

and that the applicable statute of limitations may be tolled as to other defendants in the conspiracy.

(ECF No. 405 at 38—40). The Charleston Plaintiffs and Greenville make very similar allegations

to those that this Court already found established fraudulent concealment.          They allege that

Brenntag participated in a “self-concealing” conspiracy, that the participation in that Conspiracy

was secret. and that Brenntag included non—collusion provisions in their bid invitations to hide

their conspiratorial acts. (FAC   ¶ 270,   276. 277—79). These allegations. coupled with a detailed

history of Brenntag’s participation in the conspiracy, (FAC ¶i 241—55), are sufficient to establish

a claim of fraudulent concealment.         Brenntag’s argument that the Charleston Plaintiffs and

Greenville should have been on notice of the conspiracy because clue diligence would have

uncovered the obviously coordinated nature of their bids has already been rejected by this Court.

(ECF No. 405 at 3 7—40).

       As to Brenntag’s economic incentive to participate in the conspiracy, the Charlotte

Plaintiffs and Greenville point to ernails that they allege show that Brenntag’s profit was based on

a percentage of the price charged for Alum. (FAC ¶j 250—52). As the Charlotte Plaintiffs and

Greenville correctly indicate, it is a matter of mathematics that a fixed percentage of a higher sale

price would result in higher profits foi- Brenntag. if that is indeed how the compensation structure

was arranged. (ECf No. 111$ at 22). In any event, accepting those allegations as trcie at this stage.

Brenntag had sufficient financial incentive to participate in the conspiracy. Nor was Brenntag’s



                                                  14
conduct “equally consistent with lawful conduct,” as they allege, (ECF No. 1116-1 at 17). As

explained above, the Charleston Plaintiffs and Greenville have made several allegations and

attached several documents indicating Brenntag’s participation in the conspiracy. (See, ag, FAC

¶ 250 (purporting to show bid coordination between C&S Chemical and Brenntag); ECF No.1118-
3 at 2 (an internal GEO Specialty Chemicals report noting that they discussed with Brenntag their

“cons with competitive activity [they] have experienced at municipal accounts,” and that

Brenntag assured it would “work closely with GEO to eliminate the opportunity of taking any

direct accounts of [theirs]”)). Consistent with this Court’s earlier decisions in this MDL, such

allegations are sufficient to state a claim under the Sherman Act at the motion to dismiss stage.

         ii.      Arrangements, Contracts, 4greements, Trusts and Combinations Adversely Affecting
                  Competition or Price in violation ofSouth Carolina Code Ann. f 39-3-10

               “South Carolina has long adhered to a policy of following federal precedents in matters

relating to state trade regulation enforcement” Drs. Stener and Latham, PA.t Nat ‘IMed. Enters.,

672 F. Supp. 1489, 1521 (D.S.C. 1987), qffW 846 F.2d 70(4th Cir. 1988) (quoting In re Wiring

Device Antitrust Litig., 489 F. Supp. 79, 87 (E.D.N.Y. 1980)). As such, claims brought under

South Carolina’s state antitrust law will be interpreted the same as claims brought under federal

antitrust law. Id. Because the South Carolina Plaintiff? claims pursuant to the Sherman Act are

sufficient to survive Defendants’ motions to dismiss, the South Carolina Plaintiffs’ claims under

South Carolina state antitrust claims must also survive.10

        iii.      Common Law Fraud as to Brenntag

               Brenntag fails to briefthe Court on the requirements of a common law fraud claim in South

Carolina and instead only argues that Greenville and the Charleston Plaintiffs fail to meet the


‘°The City of Spartanburg brings its state antitrust claims under the antitrust laws of North Carolina The Delta
  Defendants admit that this analysis is substantially the same as the federal antitrust analysis. (ECE No. 1146-1 at
 3fl.
                                                         15
standard of Rule 9(b). (ECF No. 116-1 at 20—21). The Court must analyze Greenville and the

Charleston Plaintiffs’ fraud claim in the context of the relevant state law, so the elements of a

South Carolina fraud claim are as follows: (1) a representation; (2) that is false; (3) and material;

(4) made with either knowledge of or reckless disregard for its troth or falsity; (5) with the intent

that it be acted upon; (6) where the hearer is ignorant of the representation’s falsity; (7) relies on

its truth; (8) had a right to rely on its truth; (9) and was proximately injured by that reliance. Ardis

it   Cox, 431 S.E.2d 267,269 (S.C. 1993).

         The Greenville and Charleston Plaintiffs allege that Brenntag “used deception,” “made a

misrepresentation,” and “concealed, suppressed or omitted material facts in connection with the

sale” of Alum. (FAC ¶319). Specifically, Defendants allegedly “represented” that Alum prices

were offered based on a “competitive maricet” while participating in an unlawful conspiracy to

“inflict monetary harm” on Plaintifib. (FAC       ¶1   320, 324). For example, Greenville and the

Charleston Plaintiffs have set forth a number of communications that they allege show explicit bid

coordination between Brenntag and C&S chemicals. (FAC ¶1250-52). One such communication

shows the vice president of C&S Chemicals directing the market manager of Brenntag Southeast

to bid on the Greenville contract at $246.75. (FAC ¶250). Brenntag bid that amount, and C&S

chemicals submitted a bid only 25 cents higher. (FAC ¶ 250). The Greenville and Charleston

Plaintiffs also allege that Brenntag affirmatively concealed this conspiratorial behavior in their

contracts, which contained sections affirming and ensuring compliance with federal, state, and

local law, and assured the parties to the contract that the bids were not collusive. (FAC ¶1 277—

79).

         Greenville and the Charleston Plaintiffs’ allegations, when taken as true, support the claims

that Brenntag knowingly misrepresented the propriety of their Alum bidding practices with the


                                                  16
purpose of defrauding Greenville and the Charleston Plaintiffs and that Greenville and the

Charleston PlaintifTh reasonably relied upon Brenntag’s representation and sufThred a resulting

compensable injury. Ardis, 431 S.E.2d at 269. Therefore, at this juncture, Plaintifi? claims of

common law fraud must survive Brenntag’s motion to dismiss.

     iv.      Breach ofContract against Brenntag

           Brenntag argues only that GSWSA’s breach of contract claim fails for the same reasons

that its antitrust claims fail: “no allegations plausibly suggest that Brenntag engaged in collusive

conduct” (ECF No. 1116-I at 21). As this Court has already found that there an allegations

plausibly suggesting that Brenntag engaged in collusive conduct, Brenntag’s argument fails and

this Court will allow GSWSA’s breach of contract claim to proceed.

     v.       Restiluilon, Disgoigement. and Uiust Enrichment

          In South Carolina, to support a claim for unjust enrichment, a “plaintiff must show: (I) he

conferred a non-gratuitous benefit on the defendant; (2) the defendant realized some value from

the benefit; and (3) it would be inequitable for the defendant to retain the benefit without paying

the plaintifffor ks value.” Ingkse i Beal, 742 S.E.2d 687,691 (S.C. Ct. App. 2013). “The remedy

for unjust enrichment is restitution.” Id.

       The South Carolina Plaintiffs assert that it would be “inequitabl&’ for the Delta Defendants

“to be allowed to retain the benefits” they “obtained from their illegal agreements, manipulative

acts, and other unlawful conduct” at the expense of the South Carolina PlaintifTh. (FAC 1338).

Moreover, the South Carolina Plaintiffs aver that it would be equally inequitable for Defendant

John Besson to be “allowed to retain the millions of dollars that he personally received.      .   .   in

connection with Delta Chemical’s combination with USALCO” because of its alleged connection

to the aforementioned conspiracy. (FAC ¶ 339). However, the Delta Defendants argue, and the



                                                  17
 South Carolina Plaintiffs do not contest, that there were no contracts between the Delta Defendants

 and the South Carolina Plaintiffs for the sale of Alum. and                thus   there was no benefit conferred.

 (ECFNo. 1144-1 at 33).”

          The question then is whether a claim for             unjust   enrichment can be based on the inflated

prices that the South Carolina Plaintiffs paid for Alum and the allegedly excess profits that the

Delta Defendants received, albeit not directly from the South Carolina Plaintiffs, based on the

conspiracy as a whole. One court, analyzing state—law unjust enrichment claims (including South

Carolina) in a nationwide antitrust class action at the motion to dismiss stage, collected substantial

authority indicating that the benefit conferred on the defendant need not be direct. hi re Auto.

Parts Antitrust Litig., 50 F. Supp. 3d 869, 896—97 (ED. Mich. 2014) (collecting cases and

concluding that the “critical inquiry” is whether the relationship between the plaintiffs detriment

and defendant’s benefits “flow[s] from the challenged conduct” (quoting In                         re   Cctrdizem CD

Anütrtts[Litig. ,l05 F. Supp. 2d 618, 669 (E.D. Mich. 2000))); see ct/so In reAtito. PartsAntitrust

Litig., 12-md-231 1, 2014 WL 2993753, at 36 (E.D. Mich. July 3, 2014) (finding that where the

plaintiffs alleged that they “conferred a benefit to [the defendants] becacise they paid more than

the true value of [the product] as a result of [the defendants’] conspiracy,” those allegations

satisfied the elements of South Carolina law at the pleading stage for a claim of unjust enrichment);

Daniel R. Karon, Undoing the Otherwise Perfect Crime                        —   Applying Unjust Enrichment to

Consumer Price-Fixing Claims, 10$ W. Va. L. Rev. 395, 41 8—28 (2005) (surveying unj List

enrichment claims in antitrust cases across the country and concluding that the plaintiff need not

pay a direct benefit to the defendant).




  tt should be noted that the absence of a contract is not fatal to an unjust enrichment claim; on the contrary. it is a
 requirement.  Swanson v. Straros. 564 S.L.2d 117. 120 (S.C. Ct. App. 2002).

                                                          18
            As discussed above, the South Carolina Plaintiffs have sufficiently alleged the existence of

the Delta Defendants’ collusive behavior, which contributed to higher prices of Alum across the

United States and increased profits for the Delta Defendants. As such, the South Carolina Plaintiffs
                                                                                                          2
have adequately pled a claim for unjust enrichment against the Delta Defendants.

                                                 IV.      CONCLUSION

            For the aforementioned reasons, Defendants’ motions to dismiss are denied,                                    An

appropriate Order accompanies this Opinion.




Date: March          1/   ,2019
                                                                      J.dSE L. LINARES
                                                                    ,/Chief Judge, United States District Court




12
      The Delta Defendants also argue that for the South Carolina Plaintiffs to proceed on their unjust enrichment claim
     against John Besson, they must pierce the corporate veil. (ECF No. 1144-1 at 33-34). however, the cases cited by
     the Delta Defendants do not establish that this is the law of South Carolina. The Court declines to weigh in on what
     appears to be unsettled state law, particularly in light of the fact that it has already allowed unjust enrichment claims
     to proceed against John Besson based on nearly identical allegations, (ECF No. 1030 at 15).

                                                               19
